DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 28, 30, 32, 34-36, 38, 40, 42-44, 46, 48, 50, and 51 were amended and claims 1, 2, 16, 29, 37, and 45 were canceled in the response filed on 12/22/2020.  Claims 28, 30-36, 38-44, and 46-51 are currently pending and under examination.
Withdrawn Claim Rejections - 35 USC § 102
	The Applicant canceled claims 1, 2, and 16 in the response filed on 12/22/2020, therefore the 35 USC 102(a)(2) rejection of said claims over Dahanukar (WO 2017/203474, see p. 2-4 of the OA dated 6/23/2020) is moot.
Modified Claim Rejections - 35 USC § 103-Necessitated by Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action (see p. 5 of the OA dated 10/30/2019).
In the response filed on 12/22/2020, the Applicant canceled claims 1, 2, and 16 and amended: i) independent claim 28 to require the limitations of newly canceled claim 29; ii) independent claim 36 to require the limitations of newly canceled claim 37; and iii) independent claim 44 to require the limitations of newly canceled claim 45.  The processes of newly canceled claims 29, 37, and 45 are all identical and correspond to the preparation of a compound of formula (II): 
    PNG
    media_image1.png
    159
    312
    media_image1.png
    Greyscale
 by reacting a 
    PNG
    media_image2.png
    126
    215
    media_image2.png
    Greyscale
 with a biphenylic compound.  Further, the steps recited in newly canceled claims 29, 37, and 45 were phrased using “product-by-process” language (eg compound X is prepared by….) such that the unless the disclosed process steps actually imparted criticality to physical or chemical properties of the reactants of claims 28, 36, and 44, the process steps were not interpreted to further limit the process of said claims (see p. 8-9 and 13 of the OA dated 10/30/2019 and p. 9-10 and 14 of the OA dated 6/23/2020).  See MPEP 2113 I.  When the Applicant included the limitations into independent claims 28, 36, and 44, the claim language was updated to reflect that the processes of said claims actively comprise said process steps.  Therefore the rejection of record has been amended to reflect these changes.  

Claims 28 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Dahanukar (WO 2017/203474, published on 11/30/2017, claiming the benefit of priority to the filing date of IN 201641018295, filed on 5/27/2016) in view of Inokuchi (WO 2017/204319, published on 11/30/2017, claiming the benefit of priority to the filing date of JP 2016-106007, filed on 5/27/2016; including a machine generated English language translation thereof).

Applicant Claims

    PNG
    media_image3.png
    166
    954
    media_image3.png
    Greyscale
…

    PNG
    media_image4.png
    208
    955
    media_image4.png
    Greyscale
…

    PNG
    media_image5.png
    196
    941
    media_image5.png
    Greyscale
…

    PNG
    media_image6.png
    90
    951
    media_image6.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
Dahanukar teaches processes for the preparation of sacubutril intermediates (see whole document).  With respect to the first reaction of claim 28 (previously found in newly canceled claim 29) and claims 30-34, Dahanukar teaches that a compound of formula (C) can be treated with a 4-biphenyl magnesium halide to provide a compound of formula (IIIB), wherein P1 can be hydrogen (see p. 6-9 and 16-19):
    PNG
    media_image7.png
    170
    127
    media_image7.png
    Greyscale
[Wingdings font/0xE0]  
    PNG
    media_image8.png
    140
    223
    media_image8.png
    Greyscale
.   Compound (C) corresponds to a compound of instant formula (III) wherein R1 is a tert-butoxycarbonyl (C4-alkoxycarbonyl) group and R2 is N,O-dimethylhydroxylamino (N(Me)OMe) and instant compound (IIIB), when P1 is hydrogen, corresponds to a compound of instant formula (II) wherein R1 is the same as above.  Also see discussion of the second aspect of the invention on p. 3-4 and 13-14 of IN ‘295.  
With respect to the second reaction of claim 28, Dahanukar teaches that a compound of formula (IA) can be obtained by reducing a compound of formula (IIIE) (see p. 8-9 and 18-19, “eighteenth aspect of the invention”):
 
    PNG
    media_image9.png
    180
    228
    media_image9.png
    Greyscale
[Wingdings font/0xE0] 
    PNG
    media_image10.png
    191
    407
    media_image10.png
    Greyscale
, wherein the compound of formula (IIIE) corresponds to a compound of instant formula (II) and the compound of formula (IA) corresponds to a compound of instant formula (I), wherein R1 in both compounds is a tert-butoxy carbonyl (C4-alkoxycarbonyl) group.  
IN ‘295 suggests, if not explicitly teaches, compound (IIIE) of Dahanukar on p. 9-11 and 18-22, which discusses in step d) of the eighteenth and nineteenth aspects of the invention that a compound of formula (IIID): 
    PNG
    media_image11.png
    118
    184
    media_image11.png
    Greyscale
 is reduced to 
    PNG
    media_image12.png
    120
    276
    media_image12.png
    Greyscale
(see p. 8 of IN ‘295, which corresponds to compound (IA)  on p. 8,  19, and 25 (ex. 5) of Dahanukar).  Though P2 and P3 are undefined in formula (IIID), as the compound of formula IIID is reduced to provide a compound of formula (I), then one of ordinary skill would necessarily envisage that P2 is a hydrogen atom and P3 is a Boc group (ie the compound of instant formula (IIIE) in Dahanukar). Also see the discussion of the reduction on p. 19 in IN ‘295 (p. 17 of Dahanukar), which teaches that said reduction is preferably conducted with catalytic hydrogenation, wherein the Boc group is not expected to be labile under said conditions.  Further, Boc is the only protecting group explicitly taught for variables P2 and P3 in the whole of IN ‘295.  Therefore, at the very least, the presence of the compound of instant formula (II) wherein R1 is a tert-butoxycarbonyl (Boc) group is very strongly suggested (if not explicitly taught) because if the skilled artisan were to use the process of IN ‘295 to produce a compound of formula (I) above (formula (IA) in Dahanukar), they would be motivated to reduce the compound of formula (IIID), wherein P2 and P3 are the same as above, using catalytic hydrogenation.  Also see MPEP 2144.08.
	With further respect to claim 28, it is further noted that step d) of the seventeenth aspect of the invention of Dahanukar on p. 6-7 and 16-18 also reads on the second step of said claim, wherein a compound of formula (IIID): 
    PNG
    media_image13.png
    199
    323
    media_image13.png
    Greyscale
(corresponding to a compound of instant formula (II) wherein P2 and P3 can be H or any amino protecting group as known in Greene, but preferably Boc according to the eighteenth aspect of Dahanukar recited above) is reduced to provide a compound of formula (I) :  
    PNG
    media_image14.png
    178
    327
    media_image14.png
    Greyscale
(corresponding to a compound of instant formula (I) wherein P2 and P3 have the same meanings as above).  See corresponding teachings regarding step d) of the seventeenth aspect of the invention on p. 8-9 and 18-19 of IN ‘295 (reduction of compound (III) to compound (IIID)).  Also see MPEP 2144.08.  	
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
With regard to the first reaction of claim 28 (and also claims 30-34), though Dahanukar does appear to teach that P1 may be hydrogen in the addition reaction between a biphenylic reagent and the compound of instant formula (III) (see discussion of first reaction above; p. 6-9 and 16-19 of Dahanukar; and the discussion of the second aspect of the invention on p. 3-4 and 13-14 of IN ‘295), Dahanukar also appears to teach that the hydroxy group should be protected (ie P1 is not H) before the addition.  Therefore there appears to be some ambiguity in Dahanukar regarding the details of the reaction.  Accordingly, Inokuchi is cited to definitively teach the instantly claimed reaction.
Inokuchi is directed toward a glucosylceramide synthase inhibitor and the prepared thereof (see whole document).  With particular regard to the first reaction in claim 28 and claims 30-34, Inokuchi teaches the following reaction sequence (see fig. 1 and example 1, see lines 212-252 of the translation of the specification):

    PNG
    media_image15.png
    260
    826
    media_image15.png
    Greyscale
  
    PNG
    media_image16.png
    174
    225
    media_image16.png
    Greyscale
, wherein compound 4 (corresponding to a compound of instant formula (III) wherein R2 is –N(Me)OMe and R1 is a -Cbz group, a C6aryl-C1alkoxycarbonyl group-also see p. 14, line 2 of the specification as filed) is reacted with an aromatic magnesium halide reactant (3,4- (ethylenedioxy) phenylmagnesium halide; analogous to the instantly claimed biphenylic compound) to produce the addition product of formula 5 (analogous to the compound of instant formula (II)).  The Examiner notes that these are the same type of reactants/reagents employed in Dahanukar, with the exception that Inokuchi explicitly teaches that the hydroxy group of instant formula (III) can be left unprotected during the addition.  Therefore, based on the teachings of Inokuchi, the skilled artisan would have been motivated to carry out the addition reaction of Dahanukar without protection of the hydroxy group to predictably produce the desired addition product without any extra protection/deprotection steps.  Also see MPEP 2143 B.  
the second reaction of claim 28, Dahanukar does not explicitly exemplify the above reaction, instead teaching an example wherein a compound of formula (IIIB) (see below), wherein P1 is an silyl protecting group, is reduced to produce the compound of formula (IA) (see p. 8-9, 18-19, and example 5 on p. 25).

    PNG
    media_image17.png
    152
    229
    media_image17.png
    Greyscale
.  However, Dahanukar clearly teaches that the P1 protecting group can be removed prior to the reduction if desired (see p. 8-9 and 18-19), which renders the instantly claimed process prima facie obvious.  Further, Danhanukar teaches that compound (IIIG) can be obtained as an intermediate in reduction of example 5 (see p. 19), which provides support that the reduction of example 5 also at least partially proceeds through the compound of instant formula (II) (compound (IIIB) of Dahanukar, wherein P1 is H).  Further, the discussion on p. 8-8 and 18-19 regarding the eighteenth aspect of the invention strongly suggest carrying out the disclosed reaction.  
With respect to claim, the Examiner firstly notes that claim is phrased using “product-by-process” language (eg compound X is prepared by….) such that the unless the disclosed process steps actually impart criticality to physical or chemical properties of the reactants of claim 28, the process steps are not interpreted to further limit the process of claim 28.  See MPEP 2113 I.  Should the Applicant wish to have the process steps included in claim be interpreted as active (eg required) process steps, the Applicant should amend the claims to recite “The process of claim X, further comprising…).  
claim.  Dahanukar additionally teaches that a compound of formula (IIA) can be formed by reacting N,O-dimethylhydroxylammonium chloride (a salt of N,O-dimethylhydroxylamine) with N-Boc-Serine (see example 2 on p. 24 and the structure of compound (IIA) on p. 15):   
    PNG
    media_image18.png
    178
    128
    media_image18.png
    Greyscale
, wherein compound (IIA) corresponds to a compound of instant formula (III) wherein R1 is tert-butoxycarbonyl (a C4 alkoxycarbonyl) and R2 is N,O-dimethylhydroxylamino (N(Me)OMe) and N-Boc-serine corresponds to a compound of instant formula (IV) wherein R1 is the same as above.  Also see example 2 on p. 27 of IN ‘295.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Dahanukar and Inokuchi to arrive at the instantly claimed process carry out the biphenylic addition reaction of Dahanukar without protection of the hydroxy group to predictably produce the desired addition product without any extra protection/deprotection steps as taught by Inokuchi.  Also see MPEP 2143 B.  A person of ordinary skill would have been further motivated to prepare a compound of instant formula (I) by reducing a compound of instant formula (II) because i) though not exemplified, Dahanukar strongly suggests that compounds of formula (II) . 

Claims 36 and 38-51 are rejected under 35 U.S.C. 103 as being unpatentable over Dahanukar (WO 2017/203474, published on 11/30/2017, claiming the benefit of priority to the filing date of IN 201641018295, filed on 5/27/2016) in view of Inokuchi (WO 2017/204319, published on 11/30/2017, claiming the benefit of priority to the filing date of JP 2016-106007, filed on 5/27/2016; including a machine generated English language translation thereof), as applied to claims 28 and 30-35 above, and further in view of Liu (CN 105168205, published on 12/23/2015; Liu is not in English and there is not English language equivalent available, therefore a machine generated translation has also been provided and will be referred to in the following rejection).

Applicant Claims

    PNG
    media_image19.png
    123
    598
    media_image19.png
    Greyscale
…

    PNG
    media_image20.png
    217
    968
    media_image20.png
    Greyscale
…

    PNG
    media_image21.png
    234
    940
    media_image21.png
    Greyscale
…

    PNG
    media_image22.png
    234
    961
    media_image22.png
    Greyscale
…

    PNG
    media_image23.png
    120
    970
    media_image23.png
    Greyscale

	Claim 44 further recites an additional step (iv) wherein the compound of instant formula (V) is further converted into sacubitril.
Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	As discussed in detail in the previous rejection, Danhanukar and Inokuchi teachefirst two steps of instant claims 36 and 44 (which are identical to the first two steps of claim 28). r
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With respect to claims 36 and 44, neither Dahanukar nor Inokuchi eg instant step (ii) in claims 36 and 44).  This deficiency is cured through the teachings of Liu.  Liu teaches that a compound of formula (A-12) can be oxidized with TEMPO to provide the aldehyde compound of formula (A-13) (see claims 1 and 4 and discussion of step 18 on p. 15 of the translation of the specification (p. 44/47 of the appended document)).

    PNG
    media_image24.png
    231
    164
    media_image24.png
    Greyscale
 
    PNG
    media_image25.png
    222
    307
    media_image25.png
    Greyscale
, wherein compound A-12 corresponds to a compound of instant formula (I) (and compound (IA) of Danhanukar, see discussion of claim 28 above) wherein R1 is a tert-butoxy carbonyl (C4-alkoxycarbonyl) group and compound A-13 corresponds to a compound of instant formula (V) wherein R1 is the same as above.  
	With further respect to claim 44, Liu further teaches that compound A-13 (instant compound (V)) is further converted to AHU-377 (a synonym for sacubitril, as evidenced by the accompanying SciFinder entry for sacubitril (RN: 149709-62-6), downloaded on 10/24/2019), which in combination with valsartan forms the enkephalinase receptor dual inhibitor LCZ696, which is used in the treatment of cardiovascular diseases (see 
Therefore, absent any evidence to the contrary, the combination of the two well-known and predictable processes of Liu and Dahanukar results in a prima facie obvious predictable method to synthesize the well-known sacubitril intermediate of instant formula (I) (compound A-12 in Liu, and compound (IA) in Dahanukar) and further use said intermediate to predictably produce sacubitril using known processes. See MPEP 2143 A.
	With respect to claims 38-43 and 46-51, the see the discussion in the previous rejection regarding claims 28 and 30-35 above (including the interpretation of the claims and how, regardless of the interpretation, Dahanukar and Inokuchi meet the limitations of the claims).  In particular, with respect to claims 38-42 and 46-50 see the discussion of claims 28 and 30-34 and with respect to claims 43 and 51, see the discussion of claim 35 above.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings Dahanukar, Inokuchi, and Liu to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the instantly claimed invention.  A person of ordinary skill would have been motivated to combine the well-known and predictable processes of Dahanukar/Inokuchi for forming compounds of instant formula (I) (compound (IA) in Dahanukar and compound (A-12) in Liu) from compounds of instant formula (II) (compound (IIIE) in Dahanukar) with the well-known and predictable processes of Liu for forming sacubitril from compounds of via the intermediate of instant formula (V) (formula A-13 of Liu), because the intended use of the compounds of Dahanukar is to produce sacubitril from compounds of instant formula (I).  Also see MPEP 2143 A.
Response to Arguments
Applicant's arguments filed 12/22/2020 (see p. 15-23), with respect to the 35 USC 103 rejections of claims 1, 2, 16, and 28-35 as being unpatentable over Dahanukar (WO 2017/203474, published on 11/30/2017, claiming the benefit of priority to the filing date of IN 201641018295, filed on 5/27/2016) (see p. 4-11 of the OA dated 6/23/2020) and of claims 36-51 as being unpatentable over Dahanukar in view of Liu (CN 105168205, published on 12/23/2015; Liu is not in English and there is not English language equivalent available, therefore a machine generated translation has also been provided and will be referred to in the following rejection) (see p. 11-15 of the OA dated 6/23/2002), have been fully considered but they are not persuasive. 
The Applicant argues the following (see p. 16-18 with respect to the 35 USC 103 rejection over claims 1, 2, 16, and 28-35, which is repeated on p. 19-21 with respect to the 35 USC 103 rejection over claims 36-51, with the additional argument that Liu does not cure the alleged deficiency in Dahanukar on p. 21-23):

    PNG
    media_image26.png
    412
    745
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    202
    739
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    357
    766
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    269
    757
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    268
    753
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    229
    741
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    584
    762
    media_image32.png
    Greyscale

In response, the Examiner notes that though Dahanukar does appear to teach that P1 may be hydrogen in the addition reaction between a biphenylic reagent and the compound of instant formula (III) (see discussion of first reaction above; p. 6-9 and 16-19 of Dahanukar; and the discussion of the second aspect of the invention on p. 3-4 and 13-14 of IN ‘295), Dahanukar also appears to teach that the hydroxy group should be protected (ie P1 is not H) before the addition.  Therefore there appears to be some ambiguity in Dahanukar regarding the details of the reaction.  Accordingly, Inokuchi (WO 2017/204319) is cited to definitively teach the instantly claimed reaction. Further, the interpretation of claims 29-35 (see p. 8-9 of the OA dated 10/30/2019 and p. 9-10 of the OA dated 6/23/2020), 37-43 and 45-51 (see p. 13 of the OA dated 10/30/2019; p. 14 ie the limitations were interpreted as “product by process” limitations and not active process steps) and was never argued by the Applicant as being incorrect such that the addition of another reference is not prohibited in this final office action as the reference was included in direct response to an amendment to include new active steps in independent claims 28, 36, and 44.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMY C BONAPARTE/Primary Examiner, Art Unit 1622